Title: Capel & Osgood Hanbury to John Parke Custis, 1 July 1766
From: Capel & Osgood Hanbury
To: Custis, John Parke



Esteemd Friend
London July. 1. 1766

We wrote thee by Capt. Necks wth thy Accot Current. it will be a Satisfaction to us to hear that it is got to hand & pro⟨v⟩es right. Inclosd we send the Sale of thy 12 Hds Tobacco ⅌ the

Fauquier. we can truly say that no care has been wanting in us to make the most thereof. We hope by Capt. Esten or by Capt. Necks to be favourd wth a larger Share of thy Consignments—Our Market is rather heavy at present but ere long it is expected to take a more favourable turn—We are wth much esteem—Thy Assurd Friends

C. & O. Hanbury

